Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US16/411,793 filed on 05/14/2019 which is a CON of US14/903,728 filed on 01/08/2016 (now US Patent 10,329,587)
which is a 371 of PCT/US14/45700 filed on 07/08/2014 which claims US priority benefit of US Provisional 61/844,844 filed on 07/10/2013.
Election/Restrictions
Applicant’s election without traverse of invention Group I (i.e., claims 41-54) in the reply filed on 05/27/2022 is acknowledged.
Claims 55-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2022.
Claim status
Claims 1-40 are cancelled.
Claims 41-66 are pending.
Claims 55-66 are withdrawn
	Claims 41-54 are under examination.

Information Disclosure Statement
	The IDS statements filed on 05/14/2019, 10/08/2019, 07/13/2020, 02/02/2021, and 05/02/2022 have been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
In the Brief Description of the Drawings section the description there is a description of Figure 5A and 5B but Figure 5B is not divided into 5B-1 and 5B-2 as shown in the Drawings.  Also, the Drawings show FIG 10A-1 and 10A-2 but the specification only recites Figure 10A.  Also, the Drawings show FIG 16B-1 and 16B-2 but the specification only recites Figure 16B.  Also, the Drawings show FIG 17B-1 and 17B-2 but the specification only recites Figure 17B.
Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
	Please see attached Notice to Comply with Sequence Disclosure Requirements for Deficiencies.  Appropriate response to the Notice to Comply is required for a complete response to this Office Action.

Claim Objections
Claim 50 is objected to because of the following informalities:  For improved clarity, the term “wherein a guide RNA is a crRNA fused to a tracrRNA” should be amended to clarify “wherein each guide RNA is a crRNA fused to a tracrRNA” or “wherein at least one of the two or more guide RNAs is a crRNA fused to a tracrRNA”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 41-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are drawn to a method that requires the critically essential element of two or more orthogonal RNA-guided DNA binding proteins that form two or more co-localization complexes, each with a guide RNA and an orthogonal RNA-guided DNA binding protein and a target nucleic acid and where the orthogonal RNA-guided DNA binding protein cuts or nicks the target nucleic acid.
The applicants’ show characterization of “putatively orthogonal Cas9 proteins” in FIG 12A.  Specifically these are Cas9 nuclease from S. pyogenes, S. thermophilus, N. meningitidis, and T. denticola, referred to as SP, ST1, NM, and TD, respectively.  In FIG 15, orthogonal recognition of crRNAs in E.coli cells is shown using SP, ST1, NM, and TD combinations with crRNA.  The specification provides evidence that before the effective filing date one of ordinary skill in the art it was unpredictable whether a given CRISPR nuclease possessed the functional property of being orthologous in the context of the presently claim invention without performing trial and error experimentation.  For example, in paragraph [0072] the specification recites:
 According to one aspect, a plurality of orthogonal Cas9 proteins are identified from within a single family of CRISPR systems. Though clearly related, exemplary Cas9 proteins from S. pyogenes, N. meningitidis, S thermophilus, and T. denticola range from 3.25 to 4.6 kb in length and recognize completely different PAM sequences.

[0141] NM and ST1 recognize PAMs that are less stringent and more complex than earlier bioinformatic predictions, suggesting that requirements for spacer acquisition are more stringent than those for effector cleavage. NM primarily requires a single G nucleotide positioned five bases from the 3' end of the protospacer (FIG. 13A), while ST1 and TD each require at least three specific bases (FIG. 5b-c). Sorting results by position allowed quantification of depletion of any PAM sequence from each protospacer library (FIGS. 13D-13F). All three enzymes cleaved protospacer 2 more effectively than protospacer 1 for nearly all PAMs, with ST1 exhibiting an approximately 10-fold disparity. However, there was also considerable PAM-dependent variation in this interaction. For example, NM cleaved protospacers 1 and 2 approximately equally when they were followed by sequences matching TNNNGNNN, but was 10-fold more active in cleaving protospacer 2 when the PAMs matched ANNNGNNN.

[0142] Results highlight the difficulty of defining a single acceptable PAM for a given Cas9. Not only do activity levels depend on the protospacer sequence, but specific combinations of unfavorable PAM bases can significantly reduce activity even when the primary base requirements are met. We initially identified PAMs as patterns that underwent >100-fold average depletion with the lower-activity protospacer 1 and >50-fold depletion of all derivatives with one additional base fixed (Table 1, plain text). While these levels are presumably sufficient to defend against targets in bacteria, particular combinations of deleterious mutations dramatically reduced activity. For example, NM depleted sequences matching NCCAGGTN by only 4-fold. A more stringent threshold requiring >500-fold depletion of matching sequences and >200-fold depletion of one-base derivatives was defined for applications requiring high affinity (Table 1, bolded).

[0144] A set of Cas9 proteins were selected for their disparate crRNA repeat sequences. To verify that they are in fact orthogonal, each Cas9 expression plasmid was co-transformed with all four targeting plasmids containing spacer 2. These cells were challenged by transformation of substrate plasmids containing either protospacer 1 or protospacer 2 and a suitable PAM. Plasmid depletion was observed exclusively when each Cas9 was paired with its own crRNA, demonstrating that all four constructs are indeed orthogonal in bacteria (FIG. 15).

Thus, while showing possession of the set of four Cas9 nucleases (i.e., Cas 9 nuclease from S. pyogenes, S. thermophilus, N. meningitidis, and T. denticola) that are types of two or more orthogonal Cas9 proteins, the applicants’ do not show possession of the broad genus of two or more orthogonal RNA-guided DNA binding proteins as recited in the claims.  It is considered that these Cas9 species shown in the instant specification are representative of the genus of an orthogonal Cas9 and thus instant claim 54 is not included in this rejection. However, neither the specification nor the state of the art provide a sufficient representative set of any type of orthogonal RNA-guided DNA binding proteins or CRISPR Cas proteins as presently claimed so that one of ordinary skill in the art would be able to envision whether a given protein possessed such properties to be encompassed or excluded by the claims as presently written.  For example, the state of the art is shown in the post-filing article of Esvelt et al entitled “Orthogonal Cas9 proteins for RNA-guided gene regulation and editing” (Nature Methods Vol. 10 No.11, November 2013; published online September 29, 2013).  This article is the applicants’ own work and is essentially a peer-reviewed non-patent literature article of the presently claimed invention. For example, the unpredictable correlation between structure and function is shown in Esvelt et al state on page 1120, right col. , lines 304, “Our results illustrate the remarkable diversity of proteins within a single family of CRISPR systems” (See also abstract, Discussion, entire document, pages 1116-1121).  
Given the unpredictability of whether even a given Cas9 nuclease would be an orthogonal RNA-guided DNA binding protein able to complex with gRNA and cleave target nucleic acid in a cell, it is considered that claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the full-scope of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-42, 44, 51-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent 10,752,906. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render obvious the instant claims.
Regarding base claim 41, patented claims are drawn to a method of altering multiple target nucleic acids in a resident gut bacterial cell population in an individual’s gut using a plurality of gRNAs (patented claim 1) and two Cas enzymes (patented claim 4).  Patented claims recite expressing a plurality of guide RNA sequences having spacer sequences complementary to target sequences in the cells (patented claim 1).  Patented claim 5 recites that the Cas enzyme is an orthogonal Cas9.
Regarding instant claims 42 and 44, patented claims recite Cas9 cleavage which indicates a Cas9 nuclease.  
Regarding instant claim 51, patented claims recite target nucleic acid is bacteriophage which meets the limitation of exogenous.
Regarding instant claim 52, patented claims recite Cas9 nuclease cutting the target nucleic acids.
Regarding instant claims 53-54, patented claim 3 recites Cas9.
One of ordinary skill in the art would have been motivated to combine the elements of the patented claims to arrive at the instant claims for the rationale of altering multiple target nucleic acids in a cell of interest for therapeutic purpose as disclosed in the patented claims.  It would have been prima facie obvious to combine elements of the patented claims because these are preferred embodiments of the patented claims.
Conclusion
No claims are allowed.
Related art is Esvelt et al “Orthogonal Cas9 proteins for RNA-guided gene regulation and editing” (Nature Methods Vol. 10 No.11, November 2013).  This article is the applicants’ own work showing their claimed invention and published online September 29, 2013 which is after the effective filing date of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658